         Case 1:19-cr-00366-LGS Document 60 Filed 03/12/20 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                    United States Attorney
                                                    Southern District of New York

                                                   The Silvio J. Mollo Building
                                                   One Saint Andrew’s Plaza
                                                   New York, New York 10007



                                                    March 12, 2020


BY ECF

The Honorable Lorna G. Schofield
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007

       Re:    United States v. Stephen M. Calk, 19 Cr. 366 (LGS)

Dear Judge Schofield:

       The Government writes, on behalf of the parties, in response to the Court’s Order of March
9, 2020 (Dkt. 59), regarding a dial-in and passcode for the March 19, 2020 telephonic conference.
The conference can be held using dial-in number (855) 633-2066, with passcode 2993252#.
Pursuant to the Court’s Order, the parties will be dialed into that number by 3:00 PM on March
19. 2020.

                                            Respectfully submitted,

                                            AUDREY STRAUSS
                                            Attorney for the United States
                                            Acting Under Authority Conferred by
                                            28 U.S.C. § 515

                                         by: /s/ Paul M. Monteleoni
                                             Paul M. Monteleoni
                                             Douglas S. Zolkind
                                             Benet J. Kearney
                                             Assistant United States Attorneys
                                             (212) 637-2219/2418/2260

cc: Counsel of Record (via ECF)
